Citation Nr: 0933712	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-35 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include patellar chondromalacia and 
osteoarthritis of the patellofemoral joint, claimed as 
secondary to service-connected chondromalacia, left knee.

2.  Entitlement to an increased rating for chondromalacia, 
left knee, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 
1987 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 Regional Office (RO) in 
Waco, Texas rating decision, which denied the claim for 
service connection for the right knee and continued the 
Veteran's 10 percent rating for the left knee.

The Board notes the October 2006 statement of the case (SOC) 
also included the issue of entitlement to an increased rating 
for service-connected restrictive lung disease.  However, the 
Veteran indicated in his November 2006 substantive appeal 
that he did not wish to continue his appeal of this issue.  
As such, the issue is not on appeal before the Board.

The Veteran had a local hearing before an RO hearing officer 
in January 2007.  The Veteran also had a hearing before 
undersigned Veterans Law Judge in April 2009.  A transcript 
of each proceeding has been associated with the claims 
folder.

The record reflects that after the final supplemental 
statement of the case (SSOC) the Veteran submitted additional 
relevant evidence to the Board.  No subsequent SSOC was 
issued, but this is not necessary because the evidence was 
accompanied by a waiver of initial review by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2008).

The issue of entitlement to an increased rating for 
chondromalacia, left knee, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current right knee 
disabilities have been permanently aggravated by his service-
connected left knee chondromalacia.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his right knee 
disabilities, to include patellar chondromalacia and 
osteoarthritis of the patellofemoral joint, were aggravated 
by the service-connected left knee disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2008); 38 C.F.R. §  3.310(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to the 
issue of service connection for a right knee disability, the 
Board finds that any deficiencies in notice were not 
prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

To establish direct service connection for a disorder there 
must be: (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  Service connection, furthermore, may 
be granted when a chronic disease or disability is not 
present in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2008).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider his claim under the 
prior version of 38 C.F.R. § 3.310 as it is more favorable to 
the Veteran.

The Veteran was service connected for a left knee disability 
in May 1997.  The Veteran claims that his service-connected 
left knee disability caused or aggravated his current right 
knee disability.  Specifically, the Veteran alleges that his 
left knee disability caused him to put increased weight and 
pressure on his right leg, which caused his current right 
knee disability.  VA and private medical records confirm that 
the Veteran has a current diagnosis of arthritis and 
chondromalacia of the right knee.  

The crucial inquiry, therefore, is whether the Veteran's 
current right knee disability is proximately due to or the 
result of his service-connected left knee disability.  
Resolving all doubt in the Veteran's favor, the Board 
concludes it is.  

The Veteran was afforded a VA examination in September 2006.  
At that time the Veteran reported he first experienced pain 
in his right knee approximately two years previously.  He 
described pain, swelling, stiffness, weakness, clicking, a 
feeling of the knee shifting, and difficulty on stairs.  The 
examiner diagnosed degenerative changes to the patellofemoral 
joint.  As to etiology, the examiner opined the left knee: 

would not cause the right knee to become arthritic.  
I think it is a contributing factor and I would 
estimate its contribution to the patient's right 
knee as 20 percent.  I believe the patient's right 
knee is developing it's [sic] own case of 
arthritis.  I do believe the veteran went through a 
stage where his painful left knee induced him to 
put more use on the right knee.

There is also of record a January 2007 private treatment 
record from the Veteran's orthopedist, who listed an 
impression of chondromalacia of the right knee.  As to 
etiology, the physician stated, "His original injury was his 
left knee, but he has protected his left knee over the years.  
Now his right knee pain may be secondary to protecting his 
left knee."

Initially, the Board notes that the January 2007 private 
treatment letter is of limited probative value, as it 
provides some rationale for a relationship between the 
Veteran's service-connected left knee and his current right 
knee disability, but the opinion stated therein is couched in 
general and hypothetical language.  See Bostain v. West, 11 
Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical opinions that are speculative, 
general or inconclusive in nature, cannot support a claim).  
As the January 2007 treatment record notes only a possible or 
tentative nexus between the Veteran's service-connected left 
knee disability and his current right knee disability, this 
record cannot serve as a basis for granting service 
connection.

By contrast, the Board finds the September 2006 VA 
physician's opinion credible and probative.  The VA physician 
outlined the Veteran's left knee and right knee histories, 
based on an interview with the Veteran, physical examination, 
and review of the claims file, including service, VA, and 
private treatment records.  Moreover, the VA physician 
provided a rational basis for his conclusion, namely that the 
Veteran's left knee disability caused him to put increased 
pressure and use on his right knee.  While the VA examiner 
did not attribute all the Veteran's current right knee 
problems to his service-connected left knee disability, he 
unequivocally attributed some measure of the current right 
knee disability to the Veteran's left knee disability.  As 
discussed above, service connection can be established when 
it is shown that a current disability exists and that such 
disability has been aggravated by a service-connected 
disability.  See Allen, supra.  

In this case, there is a competent and probative medical 
opinion of record that attributes some measure of the 
Veteran's current right knee disability to aggravation 
resulting from his service-connected left knee.  Thus, the 
Board concludes that the evidence is at the very least in 
relative equipoise as to whether the Veteran's current right 
knee chondromalacia and arthritis have been permanently 
aggravated by his service-connected left knee chondromalacia.  
When the totality of the evidence supports the Veteran's 
claims or is in relative equipoise, the Veteran prevails on 
his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, having resolved reasonable doubt in favor of the 
Veteran, the Board concludes service connection is warranted.


ORDER

Entitlement to service connection for a right knee 
disability, to include patellar chondromalacia and 
osteoarthritis of the patellofemoral joint, claimed as 
secondary to service-connected chondromalacia, left knee, is 
granted.


REMAND

The Veteran alleges his service-connected chondromalacia, 
left knee, warrants a higher evaluation.  Having reviewed the 
claims file, the Board finds that additional development is 
necessary prior to the adjudication of this claim. 
 
The Board notes that at the April 2009 Board hearing the 
Veteran and his representative specifically argued that the 
Veteran's left knee disability had increased in severity 
since his most recent May 2006 VA examination.  Specifically, 
the Veteran has noted increased pain, swelling, and 
instability since the previous examination that has resulted 
in several falls.  In addition, since the last VA examination 
the Veteran has started wearing a brace for the left knee.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court 
has also held that VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In light of the Veteran's contentions, 
the claim must be remanded in order to afford the Veteran a 
VA examination to determine the current severity of his left 
knee disability. 

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from January 2006 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from the VAMC in Dallas, Texas 
from January 2006 to the present.  Any 
negative responses should be documented in 
the file and the Veteran must be provided 
with an opportunity to provide such 
medical records.

2.  Schedule the Veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected chondromalacia, left 
knee.  Any tests deemed necessary should 
be conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
report should specifically state the 
degree of disability present in the 
Veteran's left knee and his current range 
of motion, as well as identify any 
objective evidence of pain, subluxation, 
or lateral instability.  The clinician 
should also discuss how the Veteran's 
disability impacts his daily activities of 
living.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


